t c memo united_states tax_court diane s harris petitioner and charles m harris intervenor v commissioner of internal revenue respondent docket no filed date diane s harris pro_se charles m harris pro_se jeanne gramling for respondent memorandum findings_of_fact and opinion wells judge this case arises from a request for relief pursuant to sec_6015 f with respect to petitioner’s joint 1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax continued income_tax liabilities for and respondent determined that petitioner was not entitled to relief from joint_and_several_liability under sec_6015 petitioner timely filed a petition with the court the issue for decision is whether petitioner is entitled to equitable relief under sec_6015 findings_of_fact some of the facts and certain exhibits have been stipulated the stipulation of facts received into evidence is incorporated herein by reference and those facts are so found at the time the petition was filed petitioner resided in north carolina petitioner’s former husband charles m harris mr harris intervened in this action pursuant to rule b at the time mr harris filed his notice of intervention he resided in north carolina petitioner and mr harris both college graduates were married in date and lived together until their separation during date their divorce was finalized in date they have five children mr harris has custody of the minor children during and petitioner worked for scott medical group as an office manager and mr harris worked from continued court rules_of_practice and procedure home as a self-employed insurance salesman petitioner was not involved in any way with mr harris’s insurance_business petitioner and mr harris filed for bankruptcy twice once during and once during during they refinanced their home to pay existing federal_income_tax liabilities during date their home was sold in a foreclosure sale on date petitioner and mr harris signed and filed a joint federal_income_tax return for tax_year joint_return reflecting an unpaid income_tax_liability of dollar_figure on date petitioner and mr harris filed a joint federal_income_tax return for tax_year joint_return reflecting an unpaid income_tax_liability of dollar_figure petitioner and mr harris did not remit payment with their and joint returns 2the joint_return was prepared by thomas judy tucker a c p a firm 3the joint_return was prepared by mr harris using computer_software petitioner did not sign the joint_return which necessarily implicates issues regarding whether she filed a joint_return and whether she is entitled to relief under sec_6015 119_tc_191 see sec_1_6015-4 income_tax regs the filing of a joint_return is a prerequisite to sec_6015 relief the court finds that petitioner intended to and did file a joint_return with mr harris she has not renounced the joint_return and she provided her forms w-2 wage and tax statement and canceled checks to mr harris see ziegler v commissioner tcmemo_2003_282 the court assumed that the taxpayer conceded the filing of a joint_return or ratified the joint_return that the nonrequesting spouse filed where she continued to assert her entitlement to sec_6015 relief on date petitioner timely filed form_8857 request for innocent spouse relief request for relief on date petitioner submitted a form questionnaire for requesting spouse questionnaire petitioner stated on her questionnaire that she always filed joint returns while married to mr harris and that she provided mr harris with her forms w-2 and canceled checks from her individual checking account for the years in issue petitioner also reported on her questionnaire monthly income of dollar_figure and monthly expenses of dollar_figure on date respondent issued his preliminary determinations on petitioner’s request for relief respondent denied the request for relief on the grounds that petitioner knew or had reason to know that the tax would not be paid at the time the and joint returns were filed respondent also determined that there was no documentation of marital abuse no claim of poor mental or physical health and no additional legal_obligation for mr harris to pay the tax 4the divorce decree did not impose any obligation on petitioner or mr harris to pay any outstanding federal income or other tax_liabilities nor is there any other document relating to that divorce such as a property settlement that imposed any legal_obligation on petitioner or mr harris to pay any such liabilities petitioner disagreed with respondent’s preliminary determination and she requested that her case be forwarded to the office of appeals for reconsideration on date appeals officer jean s palmer appeals officer palmer sent the following preliminary determination to petitioner as part of my preliminary analysis of your case i’ve listed factors i believe have a bearing on whether or not you are entitled to relief these factors and my evaluation of each are listed below is the tax you are requesting relief from attributable to your former spouse part of the income is attributable to mr harris to the extent the income is attributable to him this factor is in your favor did you know or have reason to know that the tax would not be paid at the time you signed the returns did you reasonably believe that the tax would be paid_by your former spouse in reviewing your history i find you and mr harris did not full sic pay your or tax returns based on this i do not believe you reasonably believed the taxes would be paid this factor is not in your favor will you suffer a financial economic hardship if relief is not granted based on the information in the administrative file and third party reporting documents i do not believe you would suffer an economic hardship the income of all parties in your home must be included additionally your expenses are out of line with allowable expenses this factor is not in your favor have you made a good_faith effort to comply with federal_income_tax laws in the subsequent years i find you have filed timely in subsequent years this factor is in your favor based on the information provided to date i am unable to recommend relief of the joint tax_liabilities however before i make a final_determination i’d like to consider any additional information you may want considered if you have any additional information you’d like me to consider please mail it to me at the address shown above if i don’t hear from you by aug i will issue a final_determination letter on the basis of the information presented in the administrative file petitioner provided no further information to substantiate her expenses relating to her shared living arrangement on date appeals officer palmer issued to petitioner a final_determination letter sustaining her preliminary determinations on date petitioner timely filed a petition with the court at the time of trial petitioner had two jobs she worked full time for digestive health care earning dollar_figure an hour and part time for kmart earning dollar_figure an hour her monthly net_income totaled dollar_figure as of date the unpaid balances due for tax years and were dollar_figure and dollar_figure respectively 5by order of the court petitioner filed an amended petition on date petitioner had not paid the required filing fee and the document she submitted did not comply with the rules of the court as to the form and content of a proper petition opinion i joint_and_several_liability and sec_6015 relief sec_6013 provides that if a joint_return is filed the tax is computed on the taxpayers’ aggregate income and liability for the resulting tax is joint_and_several see also sec_1_6013-4 income_tax regs however pursuant to sec_6015 a taxpayer may be relieved from joint_and_several_liability in certain circumstances petitioner may be relieved from joint_and_several_liability pursuant to sec_6015 if taking into account all the facts and circumstances it would be inequitable to hold her liable for any unpaid tax or deficiency and she does not qualify for relief under sec_6015 or c relief pursuant to sec_6015 or c is premised on the existence of a deficiency or an understatement_of_tax sec_6015 c 120_tc_62 the instant case involves an underpayment of a properly reported liability therefore relief under sec_6015 and c is not available to petitioner the commissioner has issued revenue procedures listing the factors to be considered in considering relief under sec_6015 revproc_2003_61 2003_2_cb_296 modifying and superseding revproc_2000_15 2000_1_cb_447 we have applied those factors in considering whether relief is warranted under sec_6015 see beatty v commissioner tcmemo_2007_167 in the instant case we considered all of the relevant facts and circumstances including all factors argued by the parties see sec_6015 revproc_2003_61 sec_4 c b pincite sets forth seven threshold conditions that individuals seeking relief under sec_6015 must satisfy respondent concedes that petitioner satisfies each of the seven threshold conditions additionally revproc_2003_61 sec_4 c b pincite sets forth circumstances in which relief will ordinarily be granted under sec_6015 with respect to an underpayment of a properly reported liability to qualify for relief under revproc_2003_61 sec_4 c b pincite the spouse seeking relief must no longer be married to be legally_separated from or not have been a member of the same household of the other spouse at any time during the 12-month_period ending on the date of the request for relief have had no knowledge or reason to know when the spouse seeking relief signed the 6the guidelines set forth in revproc_2003_61 2003_2_cb_296 are effective for requests for relief filed as in the instant case on or after date id sec c b pincite returns that the other spouse would not pay the tax_liability and suffer economic hardship if relief is not granted respondent concedes that petitioner and mr harris were living apart during the 12-month_period ending on the date of petitioner’s request for relief the parties dispute only whether petitioner had knowledge or reason to know that mr harris would not pay the reported tax_liability and whether petitioner would suffer economic hardship if relief were not granted as to the knowledge factor respondent contends that petitioner knew or should have known that mr harris would not pay the reported liabilities in issue petitioner maintains that she first learned of the unpaid tax_liabilities in date when respondent mailed notices of federal tax_liens for the years and mr harris maintains that he had prior conversations with petitioner concerning the unpaid liabilities petitioner and mr harris have a lengthy history of failing to pay their reported federal_income_tax liabilities for instance overpayments due upon the filing of their and joint returns were transferred to unpaid tax balances for tax years through moreover in petitioner 7petitioner claims that mr harris opened most of the mail as a consequence petitioner maintains she was not aware of any notices or warnings that may have been delivered to their residence before their separation and mr harris refinanced their home in order to pay their federal_income_tax obligations additionally they filed for bankruptcy in and and shortly after their separation they lost their home in a bank foreclosure sale under the foregoing facts and circumstances we conclude that petitioner should have known that mr harris would not pay the liabilities reported on their and joint returns consequently we conclude that petitioner does not qualify under the knowledge factor and do not address the third element in the context of revproc_2003_61 sec_4 where as here petitioner failed to qualify under revproc_2003_61 sec_4 relief may be granted under revproc_2003_61 sec_4 c b pincite a nonexhaustive list of factors to be considered when determining whether to grant equitable relief under sec_6015 is contained in revproc_2003_61 sec_4 those factors are marital status economic hardship whether the spouse seeking relief knew or had reason to know that the other spouse would not pay the income_tax_liability the other spouse’s legal_obligation to pay the tax_liability whether the spouse seeking relief obtained a significant benefit from the nonpayment of the tax_liability and whether the spouse seeking relief complied with federal_income_tax laws we address below the application of the foregoing factors to the facts and circumstances of the instant case ii marital status under revproc_2003_61 sec_4 a i c b pincite consideration is given to whether the spouse seeking relief is separated or divorced from his or her spouse petitioner and mr harris were separated during date petitioner filed her claim for relief during date and they were divorced in date the marital status factor favors relief iii economic hardship generally economic hardship exists if collection of the tax_liability will cause the spouse seeking relief to be unable to pay his or her reasonable basic living_expenses butner v commissioner tcmemo_2007_136 the following nonexclusive factors to be considered in determining whether the spouse seeking relief can pay reasonable basic living_expenses are set forth in sec_301_6343-1 proced and admin regs the age employment status and history ability to earn and number of dependents of the spouse seeking relief an amount reasonably necessary for food clothing housing medical_expenses transportation current tax_payments and expenses necessary to the production_of_income for the spouse seeking relief the cost of living in the geographic area of the spouse seeking relief the amount of property available to satisfy the expenses of the spouse seeking relief any extraordinary circumstances eg special education expenses a medical catastrophe or a natural disaster and any other factor bearing on economic hardship petitioner claims that she will be unable to pay reasonable basic living_expenses if relief is not granted while we are sympathetic to petitioner’s plea we conclude that petitioner has not met her burden of proving economic hardship petitioner did not offer any information substantiating her reported living_expenses and her testimony concerning her shared living arrangement with john mitchell was evasive and inconsistent with her testimony regarding her financial responsibilities the lack of substantiation is particularly noteworthy in the light of petitioner’s assertion that her expenses exceeded her income petitioner has failed to show that she would suffer economic hardship as that term is defined in sec_301_6343-1 proced admin regs if she were required to pay the joint tax_liabilities accordingly the economic hardship factor weighs against relief iv knowledge or reason to know under revproc_2003_61 sec_4 a iii a c b pincite consideration is given to whether the spouse seeking relief knew or had reason to know that the other spouse would not pay the liability in the case of a properly reported but unpaid liability the relevant knowledge is whether the spouse seeking relief knew or had reason to know when the returns were signed that the tax would not be paid see 120_tc_137 the court has found supra in respondent’s favor on the knowledge factor therefore the knowledge factor weighs against relief see beatty v commissioner tcmemo_2007_167 applying revproc_2003_61 supra and finding that knowledge or reason to know weighed against relief see also fox v commissioner tcmemo_2006_ v legal_obligation of other spouse under revproc_2003_61 sec_4 a iv c b pincite consideration is given to whether the other spouse has a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or an agreement the legal_obligation factor would weigh in favor of petitioner if mr harris were under such an obligation however there was no agreement imposing a legal_obligation on mr harris to pay the outstanding income_tax liabilities accordingly the legal_obligation factor is neutral see washington v commissioner supra pincite vi significant benefit under revproc_2003_61 sec_4 a v c b pincite consideration is given to whether the spouse seeking relief significantly benefited beyond normal support from the unpaid income_tax_liability if so the significant benefit factor weighs against granting equitable relief the facts and circumstances in the instant case show and respondent concedes that petitioner did not receive any significant benefit beyond normal support from the failure to pay the tax accordingly the significant benefit factor weighs in favor of relief vii petitioner’s compliance with federal_income_tax laws under revproc_2003_61 sec_4 a vi c b pincite consideration is given as to whether the spouse seeking relief is in compliance with her income_tax obligations respondent concedes that petitioner is in compliance with those obligations the federal_income_tax law compliance factor favors relief see chou v commissioner tcmemo_2007_102 additionally revproc_2003_61 sec_4 b c b pincite lists two positive factors to consider whether the spouse seeking relief was abused by the other spouse and whether the spouse seeking relief was in poor mental or physical health when signing the returns or requesting relief as to the abuse factor mr harris did not abuse petitioner accordingly the abuse factor does not weigh in petitioner’s favor as to the physical health factor at trial petitioner admitted to abusing alcohol following her separation from mr harris indeed petitioner’s problems with alcohol were sufficiently serious to require treatment the physical health factor favors relief in sum on the basis of our examination of the entire record before us there are factors in favor of relief and against relief considering our discussion above of the knowledge factor and the economic hardship factor we are not persuaded that petitioner has carried her burden_of_proof to show that she is entitled to relief under sec_6015 with respect to the tax_liabilities for and we have considered all of the contentions and arguments of the parties that are not discussed herein and we conclude that they are without merit irrelevant or moot to reflect the foregoing decision will be entered for respondent
